 


114 HR 416 IH: Sports Gaming Opportunity Act of 2015
U.S. House of Representatives
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 416 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2015 
Mr. LoBiondo (for himself, Mr. Frelinghuysen, Mr. Lance, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend chapter 178 of title 28 of the United States Code to permit during a 4-year period States to enact statutes that exempt from the operation of such chapter, lotteries, sweepstakes, and other betting, gambling, or wagering schemes involving professional and amateur sports. 
 
 
1.Short titleThis Act may be cited as the Sports Gaming Opportunity Act of 2015. 2.AmendmentSection 3704(a) of title 28, United States Code, is amended— 
(1)in paragraph (3) by striking or at the end, (2)in paragraph (4) by striking the period at the end and inserting ; or, and 
(3)by adding at the end the following:  (5)a lottery, sweepstakes, or other betting, gambling, or wagering scheme in a State authorized by such State by an applicable statute— 
(A)enacted on or after January 1, 2015, and (B)as in effect not later than January 1, 2019.. 
 
